Name: 2010/292/CFSP: Political and Security Committee Decision EUPOL Afghanistan/1/2010 of 18Ã May 2010 concerning the appointment of the Head of Mission of EUPOL Afghanistan ad interim
 Type: Decision
 Subject Matter: Asia and Oceania;  personnel management and staff remuneration;  cooperation policy;  international security;  European construction
 Date Published: 2010-05-21

 21.5.2010 EN Official Journal of the European Union L 125/52 POLITICAL AND SECURITY COMMITTEE DECISION EUPOL AFGHANISTAN/1/2010 of 18 May 2010 concerning the appointment of the Head of Mission of EUPOL Afghanistan ad interim (2010/292/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to Council Decision 2010/279/CFSP of 18 May 2010 on the European Union Police Mission in Afghanistan (EUPOL Afghanistan) (1), and in particular Article 10(1) thereof, Whereas: (1) Pursuant to Article 10(1) of Decision 2010/279/CFSP, the Council authorised the Political and Security Committee, in accordance with Article 38 of the Treaty, to take the relevant decisions for the purpose of political control and strategic direction of the EUPOL Afghanistan mission, including the decision to appoint a Head of Mission. (2) The High Representative of the Union for Foreign Affairs and Security Policy has proposed the appointment of the current Deputy Head of Mission, Chief Superintendent Nigel THOMAS, as Head of Mission ad interim from 31 May 2010 until the subsequent appointment of a new Head of Mission, HAS ADOPTED THIS DECISION: Article 1 Chief Superintendent Nigel THOMAS is hereby appointed Head of Mission of the European Union Police Mission in Afghanistan as from 31 May 2010 until the subsequent appointment of a new Head of Mission. Article 2 This Decision shall enter into force on the date of its adoption. It shall apply until the subsequent appointment of a new Head of Mission. Done at Brussels, 18 May 2010. For the Political and Security Committee The President C. FERNÃ NDEZ-ARIAS (1) OJ L 123, 19.5.2010, p. 4.